Hines, J.
I concur in the result of the judgment of reversal for this reason: Whether the members of the General Assembly are entitled to mileage for attending the extra session of the legislature is a question for determination by that body, and is not a question for judicial determination. Skrine v. Jackson, 73 Ga. 377; 13 C. J. 878, § 381. By law the compensation due to the members of the General Assembly must be certified by the President and Speaker, respectively, upon the report of the auditing committee, to the treasurer, who afterwards shall pay each member who presents his accounts duly audited. Civil Code (1910), § 354. By this statute a method is provided for determining what compensation, including per diem, is due to the members of the General Assembly. This statute establishes a special tribunal for *538the determination of the matter in question. There certainly should be no judicial interference with this method and this tribunal before any action is taken by this special tribunal, by assuming that it will certify per diem to which members are not entitled under the constitution.